        Case 2:18-cv-01850-AC Document 61 Filed 02/23/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   Charles B. Faultry,                                   No. 2:18-cv-01850-KJM-AC
12                             Plaintiff,                  ORDER
13           v.
14
     J. Saechao,
15
                               Defendant.
16

17          All remaining parties have consented to the jurisdiction of a United States Magistrate

18   Judge in this action. See ECF Nos. 56, 57. This action is thus referred for all purposes, including

19   trial, to the assigned Magistrate Judge under 28 U.S.C. § 636(c)(1). Henceforth, the caption on

20   documents filed in this case shall be shown as: 2:18-cv-01850 AC. All other dates and deadlines

21   except the March 19, 2021 settlement conference are vacated, to be reset by the assigned

22   Magistrate Judge.

23          IT IS SO ORDERED.

24   DATED: February 22, 2021.
25
26




                                                     1
